                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

AURORA MOLINA,

              Plaintiff,

v.                                                       No. CV 20-670 KWR/CG

ETHICON, INC., et al.,

              Defendants.


                           ORDER FOR CLOSING DOCUMENTS

       THIS MATTER is before the Court upon review of the record. The parties

indicate in their Joint Notice of Settlement, (Doc. 41), filed May 14, 2021, that “a

settlement has been reached in this matter.”

       IT IS THEREFORE ORDERED that the parties shall submit closing documents

no later than June 17, 2021.

       IT IS FURTHER ORDERED that the status conference scheduled for June 22,

2021, at 1:30 p.m., is VACATED.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
